This cause came on to be heard upon the demurrer of the respondent to relator's petition praying for a writ of prohibition to prevent the Court of Common Pleas from entering final judgment in an action instituted by the Muskingum Watershed Conservancy District to appropriate land for the relocation of the track and right of way of a private railroad corporation, and was argued by counsel. On consideration whereof it is ordered and adjudged that the demurrer be, and the same hereby is, sustained and, respondent not desiring to plead further, a writ of prohibition denied, for the reason that the relator has an adequate remedy at law by proceedings in error and a writ of prohibition does not lie to prevent an anticipated erroneous judgment. State, ex rel. MacDiarmid, v.Eastman, Judge, 118 Ohio St. 121, 160 N.E. 626; State, exrel. *Page 681 Carmody v. Justice, Judge, 114 Ohio St. 94, 150 N.E. 430;Silliman v. Court of Common Pleas of Williams County, 126 Ohio St. 338,185 N.E. 420.
Writ denied.
WEYGANDT, C.J., STEPHENSON, WILLIAMS, JONES, MATTHIAS and DAY, JJ., concur.
 *Page 1